DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to the communications received on 10/21/2021.
Claims 1-4, 6 and 8 have been amended. Therefore, claims 1-9 are currently pending in this application.

Terminal Disclaimer
4.	The terminal disclaimer filed on 10/21/2021 is sufficient to overcome the obviousness type double patenting rejection set forth in the previous office-action. Accordingly, the Office withdraws the above rejection.   
Response to Amendments
5.	The amendment to each of claims 2-4 , 6 and 8 is sufficient to overcome the rejection set forth in the previous office-action under section §112(d). Accordingly, the Office withdraws the above rejection. 


Specification
6.	The current amendment to the specification filed on 10/21/2021 is objected to under 35 U.S.C. 132 (a) because it introduces new matter into the disclosure. It is worth to note that 35 U.S.C. 132(a) states that that no amendment shall introduce new matter into the disclosure of the invention. 
In the instant case, the current amendment associates the term “empathy” with the comment “Strong dependence. Want stability. Escape from loneliness. Consciousness according to rules”. 
In contrast, when considering the original specification, (a) the term “empathy” is associated with the comment “Feelings to approach of interest. Awareness of interval. Dependence. Look into empathy. Want a dialogue or relationship” (see the table presented on page 21; also see the last two lines on page 35), and (b) the term “telepathy” is associated with the comment “Strong dependence. Want stability. Escape from loneliness. Consciousness according to rules” (see the table presented on page 21; also see the first two lines on page 36). It is worth to note that the two terms, “empathy” and “telepathy”, have different meanings.  
Thus, at least for the reasons discussed above, the current amendment to the specification involves new matter. 
Claim Rejections - 35 USC § 101
7.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-9 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
(i) information of a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures having no inherent meaning, the boundary elements comprising a circular figure, a triangular figure, an inclined straight line, an inclined broken line, and an S-shape curved line, wherein at least one of the circular figure and the triangular figure is an incomplete figure that includes a cut-off such that said at least one of the circular figure and the triangular figure that includes the cut-off does not form a complete circle or a complete triangle, respectively, (ii) information of a plurality of icons which are freely selectable by an examinee for application to the check sheet, wherein the icons do not have a character, and (iii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; test data comprising positions and a number of the icons selected and applied by the examinee to the check sheet and an examinee's ID, the examinee freely selecting any of icons and freely arranging the selected icons in any position on the check sheet, without providing the examinee instructions for selecting a specific icon or arranging the selected icons at specific positions on the check sheet; a count-up of a total number of the icons in the test data; discriminating whether or not an arrangement of the icons in the test data satisfies the definitions in the tables; and results obtained from the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons and the arrangement of the icons.
Thus, the limitations identified above recite an abstract idea, since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional element(s)—such as: a computer, which is utilized to facilitate the following steps/functions: storing information (“[stor[ing] information of a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures . . .  information of a plurality of icons which are freely selectable . . . a first table including definitions of the boundary elements . . .”), receiving test data (“receiving test data comprising positions and a number of the icons selected and applied by the examinee to the check sheet and an examinee's ID . . .”), executing a count-up (“executing a count-up of a total number of the icons in the test data”), discriminating an arrangement (“discriminating whether or not an arrangement of the icons in the test data satisfies the definitions in the tables”), storing results (“storing results obtained from the discrimination to be used for evaluation of the examinee's aptitude . . .”), etc. (e.g. see claim 1).  
additional element(s) fails to integrate the abstract idea into a practical application since the additional element(s) is utilized merely as a tool to facilitate the abstract idea. 
When each claim is considered as a whole, the additional element(s) fails to integrate the abstract idea into a practical application since the additional element(s) fails to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when each claim is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; presenting textual and/or graphical information to a user(s); receiving one or more inputs from a user(s); analyzing the received input(s) according to one or more algorithms; generating one or more results based on the analysis, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
a conventional and generic arrangement of the additional elements. 
For instance, the disclosure describes a conventional computer that implements conventional computer components, such as: a memory (a sloid sate or a hard disk drive), a CPU, a display, etc. (see [0066] of the specification); and wherein the conventional computer is utilized to perform the conventional computer functions discussed above. 
It is further worth noting that the use of a conventional computer to evaluate a subject’s aptitude by, for example (i) displaying a task(s) that involves one or more graphical elements and (ii) evaluating the accuracy of the user’s response(s) to the task(s), etc., is already directed to a well-known, routine and conventional activity (e.g. see US 5,911,581; US 2002/0106617; also US 2005/0187436).  
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-9). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element(s) utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
the arguments filed on 10/21/2021). Applicant argues, 
. . .  amended independent claim 1 fully complies with the requirements of 35 USC 101 in accordance with current USPTO guidelines.
Amended independent claim 1 recites, A visual approach-based aptitude testing method executed by a computer which stores (i) information of a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures . . . 
With the above described features of the present invention as recited in amended independent claim 1, a visual approach-based aptitude testing method is provided that enables a computer to accurately grasp an examinee's mental structure, aptitude, and subconscious processes by utilizing the latest theories in brain science, cognitive science, neuroscience, and the like, indicating that response to visual information by the amygdala occurs earlier than grasping of the apparent awareness by the neocortex by 100ms. 
The present invention has been devised such that that an examinee's subconscious tendencies can be expressed (revealed) by information having no inherent meaning (that is, the boundary elements of the check sheet) and the selection of information (icons) having plural meanings, and represents a technological innovation in aptitude testing developed based on extensive knowledge of the latest research in brain science, etc., that visual information precedes cognitive information by about 100ms. 
The Examiner is respectfully referred to, for example, the description in paragraphs [0031]-[0039] on pages 6-7 of the specification as filed . . . 
See also, for example, the description in paragraphs [0119]-[0121] on pages 36-37 of the original specification . . . 
Thus, the claimed present invention achieves a concrete technical solution with respect to measurement of an examinee's psychology. The present invention represents a breakthrough in the field and provides a visual approach-based aptitude testing method that enables a computer to accurately assess an examinee's mental structure in a manner that has not been achieved before. 
It is respectfully submitted, therefore, that even if claim 1 could be considered to recite an abstract idea, claim 1 nevertheless recites features that constitute additional elements that integrate the alleged judicial exception into a practical application because they are directed to "an improvement to other technology or technical field." See MPEP 2106.04(d), section I. 
In addition, it is respectfully submitted for similar reasons that even if claim 1 could be considered to be directed to an abstract idea, amended independent claim 1 includes additional elements that, when considered as a whole and as an ordered combination, amount to significantly more than a judicial exception. See MPEP 2106.05, section I, subsection A. 
In view of the foregoing, it is respectfully submitted that amended independent claim 1, and claims 2-9 depending therefrom, fully comply with the requirements of 35 USC 101 in accordance with current USPTO guidelines, and it is respectfully requested that the rejection thereunder be withdrawn.

	The Office respectfully disagrees with the above arguments at least for the following reasons:
Firstly, the claimed invention is directed to a method for evaluating a user’s aptitude. For instance, a plurality of figures (e.g. shapes, symbols or icons, etc.) are presented to the user, and the user is required to provide one or more inputs (e.g. selecting and/or arranging one or more of the shapes and/or symbols; providing an identification data, etc.). Of course, once the user has provided inputs, the inputs are analyzed to determine the accuracy of the user’s performance (e.g. by comparing the user’s inputs with data stored in one or more tables, etc.); and thereby one or more performance results are generated or stored  (e.g. see claim 1).   
	As evident from the observations above, the claim is directed to one of the activities, such as “managing personal behavior”, that is listed under the abstract idea group “certain methods of organizing human activity”. Of course, the claim also overlaps with “mental processes” since a human (e.g. an instructor, or a healthcare expert, etc.) can perform such evaluation process using a pen and paper. 
Although the claim recites a computer, the computer is utilized merely to perform conventional computer functions (e.g. storing data into a memory; presenting textual and/or graphical information to a user(s); receiving one or more inputs from the user(s); analyzing the received input(s) according to one or more algorithms; generating one or more results based on the analysis, etc.). This again confirms that the claimed computer is utilized merely as a tool to facilitate the abstract idea. This is because neither claim 1 nor the dependent claims provides an improvement over the existing relevant technology. Particularly, when each claim is considered as a whole, the claimed additional elements fail to impose meaningful limits on practicing the abstract idea. 
abstract idea. 
The above facts do not change regardless of whether Applicant assumes that the claimed method “enables a computer to accurately grasp an examinee's mental structure, aptitude, and subconscious processes by utilizing the latest theories in brain science, cognitive science, neuroscience, and the like indicating that response to visual information by the amygdala occurs earlier than grasping of the apparent awareness by the neocortex by 100ms . . . an examinee's subconscious tendencies can be expressed (revealed) by information having no inherent meaning . . . and the selection of information (icons) having plural meanings . . . visual information precedes cognitive information by about 100ms”. 
It is again worth to note that the conventional computer is normally utilized to facilitate complex data manipulations (e.g. determining one or more results based on the evaluation of serval variables or conditions). Thus, a claim that implements a computer system, which is utilized merely as a tool to facilitate data manipulations (abstract idea), does not necessarily represent a technological improvement.  Consequently, Applicant’s arguments are not persuasive.   
Secondly, while citing several sections from the specification ([0031]-[0039], [0119]-[0121]), Applicant is asserting that “the claimed present invention achieves a concrete technical solution with respect to measurement of an examinee's psychology. The present invention represents a breakthrough in the field . . .  enables a computer to accurately assess an examinee's mental structure in a manner that has not been achieved before . . .  constitute additional elements that integrate the alleged judicial exception into a practical application because they are directed to "an improvement to other technology or technical field’”
However, as already pointed out above, a conventional computer is normally utilized to facilitate complex data manipulations (e.g. displaying one or more graphical symbols to a user, and thereby determining one or more results based on the analysis of the response(s) that the user provided, etc.). Accordingly, a claim that implements a computer, which is utilized to merely perform conventional computer functions, does not amount to “significantly more” than an abstract idea.     
In addition, the use of a conventional computer to facilitate the evaluation of a user’s behavior (e.g. evaluating an examinee’s psychology by providing the examinee with a visual approach-based aptitude test that comprises one or more figures, shapes, and/or icons, etc.) does not constitute a technological improvement. Particularly, none of the current claims implements an element—or a combination of elements—that provides an improvement over the relevant existing technology. This is because the claimed computer, or the claimed additional elements, are utilized merely as a tool to facilitate the abstract idea. Although Applicant has identified several sections from the specification, none of the sections demonstrates whether the claimed invention provides an improvement over the relevant existing technology. Consequently, Applicant’s arguments are not persuasive. 
Thus, at least for the reasons discussed above, the Office conclude that the current claims fail to amount to “significantly more” than an abstract idea. 


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-9 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites, “(ii) information of a plurality of icons which are freely selectable by an examinee for application to the check sheet, wherein the icons do not have a character” (emphasis added). 
	Accordingly, the claim is reciting a negative limitation since it is defining the claimed method by specifying elements that the method does not include as opposed to elements that the method positively includes. Consequently, the current claims fail to comply with section §112(b).    
●	Considering claim 1 as a whole, the prior art does not teach of suggest the invention as currently claimed. The same applies to the dependent claims sine they are directly or indirectly dependent on claim 1. 




Response to Arguments.
9.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 10/21/2021). However, the arguments are now moot since the previous rejection under section §103 has already been withdrawn due to the current amendment. 
Conclusion
10.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715